EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alan M. Koenck (Reg. No. 43,724) on 5 November 2021.

The application has been amended as follows: 

6. (Currently Amended) A multi-index apparatus for a cloud database server implemented by circuits for implementing functions, which includes an index unit implemented in one or more computer-readable memory, the cloud database server communicatively connected to an electronic client device, and the electronic client device communicatively connected to an electronic computer-readable storage unit, the multi-index apparatus comprising: 
an acquiring means, implemented by one or more processors executing instructions stored in the one or more computer-readable memory, configured for receiving and storing multiple data values written by an electronic client device in an electronic computer-readable storage unit and acquiring storage address information of each of the data values in the storage unit, wherein, the electronic client device is configured for inputting the multiple data values to the electronic computer-readable storage unit, receiving storage address information of the multiple data values from the electronic computer-readable storage unit, and inputting values of multiple index keywords for each of the multiple data values and the storage address information of the multiple data values to the cloud database server; and 
a storing means, implemented by the one or more processors executing instructions stored in the one or more computer-readable memory, configured for storing a value of each of the multiple index keywords corresponding to each data value received from the electronic client device in association with the storage address information of the data value received from the electronic client device, in the index unit, so that the cloud database server is indexed according to at least two of the multiple index keywords.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kristopher Andersen whose telephone number is (571)270-5743. The examiner can normally be reached 8:30 AM-5:00 PM ET, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kristopher Andersen/Primary Examiner, Art Unit 2159